Exhibit 99.1 For immediate release April 28, 2009(publié également en français) Petro-Canada Maintains Strong Liquidity through a Difficult First Quarter Business Environment Highlights · Reliable upstream operations and production of 410,000 barrels of oil equivalent/day (boe/d), in line with guidance · Advanced the three major growth projects previously sanctioned by the Company · Reduced planned 2009 capital expenditures by $600 million to $3.4 billion · Announced planned merger with Suncor Energy Inc. to create Canada’s premier energy company Calgary – Petro-Canada announced today first quarter operating earnings of $111million ($0.23/share), down 88% from $899million ($1.86/share) in the first quarter of 2008. First quarter 2009 cash flow from operating activities before changes in non-cash working capital was $702million ($1.45/share), down 62% from $1,852million ($3.83/share) in the same quarter of last year. Net losses were $47million ($(0.10)/share) in the first quarter of 2009, compared with net earnings of $1,076million ($2.22/share) in the same quarter of 2008. “A key priority for us during these tough times is to maximize cash flow in order to preserve our strong liquidity,” said Ron Brenneman, president and chief executive officer. “Reliable business operations, prudent financial oversight and our cash flow generation capability are helping us weather the downturn. “Our East Coast Canada, International and Downstream business units all contributed reasonable cash flow even with lower commodity prices and cracking margins,” added Brenneman. “This, combined with a reduction in our 2009 capital program below what we indicated in December, enabled us to maintain strong liquidity through a difficult first quarter business environment.” First Quarter Results Three months ended March 31, (millions of Canadian dollars, except per share and share amounts) 2009 2008 Consolidated Results Operating earnings1 $ 111 $ 899 – $/share 0.23 1.86 Net earnings (loss) (47 ) 1,076 – $/share (0.10 ) 2.22 Cash flow from operating activities before changes in non-cash working capital 2 702 1,852 – $/share 1.45 3.83 Dividends – $/share 0.20 0.13 Capital expenditures $ 681 $ 1,016 Weighted-average common shares outstanding (millions of shares) 484.8 484.0 Total production net before royalties (thousands of barrels of oil equivalent/day – Mboe/d)3 410 427 Operating return on capital employed (%)4 Upstream 27.4 28.1 Downstream 3.6 7.9 Total Company 15.9 18.7 1 Operating earnings (which represent net earnings (loss), excluding gains or losses on foreign currency translation of long-term debt and on sale of assets, including the Downstream estimated current cost of supply adjustment and excluding mark-to-market valuations of stock-based compensation, income tax adjustments, asset impairment charges, insurance proceeds and premium surcharges, purchased crude oil inventory writedowns and charges due to the deferral of the Fort Hills final investment decision (FID) – see page 2 NON-GAAP MEASURES) are used by the Company to evaluate operating performance. 2 From operating activities before changes in non-cash working capital (see page 2 NON-GAAP MEASURES). 3 Total production includes natural gas converted at six thousand cubic feet (Mcf) of natural gas for one barrel (bbl) of oil. 4 Returns calculated on a 12-month rolling basis. – 1 – PETRO-CANADA NON-GAAP MEASURES Cash flow and cash flow from operating activities before changes in non-cash working capital are commonly used in the oil and gas industry and by Petro-Canada to assist management and investors in analyzing operating performance, leverage and liquidity. In addition, the Company’s capital budget was prepared using anticipated cash flow from operating activities before changes in non-cash working capital, as the timing of collecting receivables or making payments is not considered relevant for capital budgeting purposes. Operating earnings represent net earnings (loss), excluding gains or losses on foreign currency translation of long-term debt and on sale of assets, including the Downstream estimated current cost of supply adjustment and excluding mark-to-market valuations of stock-based compensation, income tax adjustments, asset impairment charges, insurance proceeds and premium surcharges, purchased crude oil inventory writedowns, and charges due to the deferral of the Fort Hills FID.
